  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHARLES EUGENE MOORE,                 )
                                      )
        Plaintiff,                    )
                                      )         CIVIL ACTION NO.
        v.                            )           2:19cv586-MHT
                                      )                (WO)
WILLIAM STREETER AND JOEY             )
CRAIG,                                )
                                      )
        Defendants.                   )

                              OPINION AND ORDER

    The plaintiff, a state prisoner, filed a motion for

preliminary injunction.             This case is before the court

on the recommendation of the United States Magistrate

Judge        that    the     plaintiff’s    motion    for    preliminary

injunction          be    denied.    Also    before    the    court   are

plaintiff’s objections to the recommendation.                   Upon an

independent and de novo review of the record, it is

ORDERED as follows:

    (1) The objections (doc. no. 7) are overruled.

    (2) The              recommendation    of   the    United    States

Magistrate Judge (doc. no. 6) is adopted.
    (3) The motion for preliminary injunction (doc. no.

1) is denied.

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 4th day of October, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
